EXAMINER’S AMENDMENT

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview 
with Ms. GAYATRY NAIR (Reg. No. 70812) on 05/18/2021. 

This clean version of claims will replace all prior versions and listings of claims in the application.


1. (Currently Amended) A starting method for applications that are closed automatically based on the insufficient memory of the system, comprising:
receiving, by a terminal, a request for starting a first application;
releasing, by the terminal, memory occupied by at least one application of a plurality of running applications when a size of the memory requested by the first application is greater than a size of free memory until the size of the free memory is equal to or greater than the size of the memory requested by the first application;
starting, by the terminal, the first application; 
storing, by the terminal, an application identifier of the at least one application into a target application list;

starting, in the background by the terminal, a process of a second application identified by at least one identifier in the target application list; and
starting, in the background by the terminal, an activity of the second application identified by the at least one identifier in the target application list by:
creating, by the terminal, a new task for the second application; and
storing, by the terminal, the new task into an application stack when the application stack is comprised in a first stack, where the application stack stores a task for another application different from all applications that are identified by identifiers stored in the target application list, wherein the application stack is located at the top of the first stack, and wherein the new task is stored close to a bottom of the application stack.

2.	(Cancelled) 

3.	(Currently Amended) The method of claim 1, wherein starting, in the background by the terminal, the activity of the second application identified by the at least one identifier in the target application list comprises creating, by the terminal, the application stack when a first stack does not comprise any application stack.

4.	(Cancelled) 



6.	(Previously Presented) The method of claim 1, wherein a size of memory occupied by the second application is not greater than the size of the free memory, and wherein a quantity of times of using the second application is not less than a preset quantity of times.

7.	(Previously Presented) The method of claim 1, further comprising starting, in the background by the terminal, a process of an associated application, wherein the associated application is an application associated with the second application.

8.	(Currently Amended) A terminal, comprising: 
a processor; and 
a memory comprising instructions that when executed by the processor cause the processor to be configured to:
receive a request for starting a first application;
release memory occupied by at least one application of a plurality of running applications when a size of the memory requested by the first application is greater than a size of free memory until the size of the free memory is equal to or greater than the size of the memory requested by the first application;
start the first application; 

obtain the target application list when the size of the free memory is greater than a preset threshold; 
start, in the background, a process of a second application identified by at least one identifier in the target application list; and
start, in the background, an activity of the second application identified by the at least one identifier in the target application list, wherein to start the activity of the second application, the instructions further cause the processor to be configured to:
create a new task for the second application; and
store the new task into an application stack when the application stack is comprised in a first stack, where the application stack stores a task for another application different from all applications that are identified by identifiers stored in the target application list, wherein the application stack is located at the top of the first stack, and wherein the new task is stored close to a bottom of the application stack.

9.	(Cancelled) 

10.	(Currently Amended) The terminal of claim 8, wherein the instructions further cause the processor to be configured to create an application stack when a first stack used to store a task does not comprise any application stack.

11.	(Cancelled) 

12.	(Previously Presented) The terminal of claim 8, wherein a size of memory occupied by the second application is not greater than the size of the free memory, wherein a priority of the second application ranks in a top n of priorities of the applications that are identified by the identifiers stored in the target application list, and wherein n is greater than 0.

13.	(Previously Presented) The terminal of claim 8, wherein a size of memory occupied by the second application is not greater than the size of the free memory, and wherein a quantity of times of using the second application is not less than a preset quantity of times.

14 	(Previously Presented). The terminal of claim 8, wherein the instructions further cause the processor to be configured to start, in the background, a process of an associated application, wherein the associated application is an application associated with the second application.

15.	((Currently Amended)) A non-transitory computer readable medium configured to store a computer program product comprising computer executable instructions that, when executed by a processor of a terminal, cause the processor to:
receive a request for starting a first application;
release memory occupied by at least one application of a plurality of running applications when a size of the memory requested by the first application is greater than a 
start the first application; 
store an application identifier of the at least one application into a target application list;
obtain the target application list when the size of the free memory is greater than a preset threshold; 
start, in the background, a process of a second application identified by at least one identifier in the target application list; and
start, in the background by the terminal, an activity of the second application identified by the at least one identifier in the target application list, wherein to start the activity of the second application, the computer executable instructions further cause the processor to:
create a new task for the second application; and
store the new task into an application stack when the application stack is comprised in a first stack, where the application stack stores a task for another application different from all applications that are identified by identifiers stored in the target application list, wherein the application stack is located at the top of the first stack, and wherein the new task is stored close to a bottom of the application stack.

16.	(Previously Presented) The non-transitory computer readable medium of claim 15, wherein a size of memory occupied by the second application is not greater than the size 

17.	(Previously Presented) The non-transitory computer readable medium of claim 15, wherein a size of memory occupied by the second application is not greater than the size of the free memory, and wherein a quantity of times of using the second application is not less than a preset quantity of times.

18.	(Previously Presented) The non-transitory computer readable medium of claim 15, wherein the computer executable instructions further cause the processor to start, in the background, a process of an associated application, wherein the associated application is an application associated with the second application.

19.	(Cancelled) 

20.	(Currently Amended) The non-transitory computer readable medium of claim 15, wherein the computer executable instructions further cause the processor to create the application stack when a first stack used to store a task does not comprise any application stack.
 



REASONS FOR ALLOWANCE
	
Claims 1, 3, 5-8, 10, 12-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 15.  

The features as recited in independent claims 1, 8, and 15: “obtaining, by the terminal, the target application list when the size of the free memory is greater than a preset threshold; starting, in the background by the terminal, a process of a second application identified by at least one identifier in the target application list; and starting, in the background by the terminal, an activity of the second application identified by the at least one identifier in the target application list by: creating, by the terminal, a new task for the second application; and storing, by the terminal, the new task into an application stack when the application stack is comprised in a first stack, where the application stack stores a task for another application different from all applications that are identified by identifiers stored in the target application list, wherein the application stack is located at the top of the first stack, and wherein the new task is stored close to a bottom of the application stack”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.


The dependent claims are allowed as they depend upon the allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should 
preferably accompany the issue fee. Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance.”





Contact Information

	Any inquiry or a general nature or relating to the status of this application should 
              be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
	examiner should be directed to VAN H. NGUYEN whose telephone number is (571) 272-3765. The examiner can normally be reached on Monday- Friday from 9:00AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached at (571) 272-3759. 
		

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



	/VAN H NGUYEN/Primary Examiner, Art Unit 2199